Ingraham, J. (orally.)
In proceedings under section 292, no order can be made affecting the rights of third parties. They have the right to be examined before such an order is made. If the plaintiff desires such an order, he must proceed under section 294. There is another fatal objection to the order as it stands. The order provides for the payment of -moneys hereafter to become due, as the goods shall be manufactured under the debtor’s patent. RTo such prospective order can be made in supplementary proceedings.
Motion granted, but without costs.